HECO Exhibit 10.6(e)

 

CONSENT AND AGREEMENT

CONCERNING CERTAIN ASSETS OF

BLACK RIVER ENERGY, LLC

 

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”) dated as of April 19,
2010 is entered into by and among GREAT POINT POWER HAMAKUA HOLDINGS, LLC, a
Delaware limited liability company (“Buyer”), HAMAKUA ENERGY PARTNERS, L.P., a
Hawaii limited partnership (“HEP”), and HAWAII ELECTRIC LIGHT COMPANY, INC., a
Hawaii corporation (“HELCO”).

 

B A C K G R O U N D

 

A.                                   United States Power Fund, L.P. (“Fund I”),
United States Power Fund II, L.P., USPF II Institutional Fund L.P., Project
Finance Fund III, L.P. and Great Point Power LLC, a Delaware limited liability
company, which is the sole member of Buyer, have entered into that certain
Purchase and Sale Agreement (the “Purchase and Sale Agreement”), dated as of
December 4, 2009 pursuant to which, inter alia, Fund I intends to transfer
certain indirect membership interests in HEP to Buyer.

 

B.                                     Fund I is the sole member of USPF
Holdings, LLC, which is the sole member of EIF Hamakua, LLC, a Delaware limited
liability company, which is the sole member of Black River Energy, LLC, a
Delaware limited liability company (“Black River Energy”).

 

C.                                     Black River Energy owns 50% of the
outstanding interests of Hamakua A, LLC, a Delaware limited liability company
(“Hamakua A”), which owns a 98% limited partner interest in HEP; and 100% of the
outstanding interests of (a) BR Hamakua, LLC, a Hawaii limited liability company
(“BR Hamakua”), which owns a 1% general partner interest in HEP; and (b) BR
Landing, LLC, a Delaware limited liability company (“BR Landing”), which owns
the remaining (i) 1% general partner interest in HEP and (ii) 50% interest in
Hamakua A.

 

D.                                    HEP is party to that certain Power
Purchase Agreement, dated as of October 22, 1997, by and between HEP and HELCO,
as amended (the “PPA”).

 

E.                                      Pursuant to the Purchase and Sale
Agreement, Black River Energy will transfer all of its interests in Hamakua A,
BR Landing and BR Hamakua (collectively, the “Interests”) to Buyer.

 

--------------------------------------------------------------------------------


 

F.                                      Black River Energy has guaranteed HEP’s
performance under the PPA pursuant to two Guarantee Agreements, dated effective
May 26, 2004 and July 15, 2004, by and between Black River Energy and HELCO (the
“Black River Guarantees”) and has provided HELCO with two letters of credit
dated June 30, 2005 and June 30, 2006 made in favor of HELCO (the “Black River
Letters of Credit”).  Upon closing of the sale of the Interests to Buyer, Buyer
will provide a replacement guarantee to HELCO substantially in the form attached
hereto as Exhibit A (the “Buyer Guarantee”) to replace the Black River
Guarantees and shall also obtain one or more replacement letters of credit in
favor of HELCO with an aggregate face amount of $3,000,000, issued by Citibank
N.A., for a term of not less than one year from the date of issuance and
substantially in the form attached hereto as Exhibit B.  (A letter of credit
which satisfies the requirements of the preceding sentence is referred to herein
as a “Buyer Letter of Credit.”)

 

G.                                     Under Section 19.1 of the PPA, HELCO has
certain rights of first refusal, or similar preference rights of purchase, that
may be triggered or otherwise activated in the event that HEP should sell or
transfer its interests in the Facility (the “HELCO Rights”).  Although they do
not believe that the sale of the Interests to Buyer will trigger the HELCO
Rights or any requirement to obtain HELCO’s consent, Black River Energy, HEP and
Buyer would like to obtain HELCO’s acknowledgement and consent to the
transactions described herein.

 

H.                                    As part of the consideration to them for
the sale of the Interests to Buyer, Black River Energy would like to obtain from
HELCO terminations of the Black River Guarantees and the Black River Letters of
Credit and releases of Black River Energy thereunder.

 

I.                                         Although HELCO does not necessarily
concur with the conclusion that the HELCO Rights will not be triggered by the
sale of the Interests to Buyer, HELCO is willing to waive the HELCO Rights with
respect to said sale, to acknowledge and consent to said sale, and to terminate
the Black River Guarantees and the Black River Letters of Credit and release
Black River Energy thereunder, all on the terms and conditions set forth herein.

 

A G R E E M E N T

 

In light of the foregoing, the parties set forth their agreement as follows:

 

1.                                       Concurrent with the sale of the
Interests, Buyer shall (a) issue and deliver to HELCO the Buyer Guarantee, and
(b) cause the issuance of the Buyer Letter of Credit and deliver same to HELCO.

 

2.                                       Effective concurrently with the sale of
the Interests to Buyer:

 

2

--------------------------------------------------------------------------------


 

(a)                                  the Buyer Guarantee shall, insofar as the
Buyer Guarantee issued by Buyer to replace the Black River Guarantees is
concerned, be deemed to replace the Form of Guaranty attached to the PPA as
Attachment T;

 

(b)                                 all references to Guarantor(s) and
Guarantee(s) in the PPA shall, insofar as they refer to the Buyer Guarantee
issued by Buyer in replacement of the Black River Guarantees, be deemed to refer
to Buyer and the Buyer Guarantee, respectively;

 

(c)                                  from the date the Buyer Guarantee is to be
issued and delivered to HELCO pursuant to paragraph 1 above through the
thirtieth (30th) day following the period the Buyer Guarantee is to remain in
full force and effect pursuant to the second sentence of Section 2(b) of the
Buyer Guarantee, Buyer shall maintain, or cause to be maintained, in full force
and effect the Buyer Letter of Credit, and shall, no later than thirty (30) days
prior to the expiration of the term of any Buyer Letter of Credit then in
effect, cause either (i) the issuer of the then current Buyer Letter of Credit
or (ii) a new issuer of a replacement Buyer Letter of Credit to notify HELCO
that it intends to replace such Buyer Letter of Credit with a newly issued Buyer
Letter of Credit. Any failure to maintain the Buyer Letter of Credit in full
force and effect or provide notice of a replacement Buyer Letter of Credit as
aforesaid, shall constitute grounds for HELCO to draw down the full amount of
the Buyer Letter of Credit regardless of whether or not HELCO would otherwise
then be entitled to demand payment from HEP under the PPA or from Buyer under
the Buyer Guarantee, provided Buyer shall not be in default of such notice
requirement (and HELCO shall not be entitled to draw down the full amount of the
Buyer Letter of Credit) if Buyer has delivered a replacement Buyer Letter of
Credit by such thirtieth (30th) day or has caused the expiration date of such
Buyer Letter of Credit to be extended for an additional year.  Any such amounts
drawn on the Buyer Letter of Credit pursuant to this subparagraph (c) shall be
(i) held by HELCO as security for Buyer’s performance of its obligation to
maintain and replace the Buyer Letter of Credit as aforesaid, until such time as
a new Buyer Letter of Credit is issued and delivered to HELCO, and (ii) upon the
issuance and delivery of a new Buyer Letter of Credit as aforesaid, paid over to
Buyer or its designee without interest;

 

(d)                                 except in the circumstance where HELCO has
drawn down the full amount of the Buyer Letter of Credit, as contemplated under
the preceding subparagraph (c), any failure to maintain the Buyer Letter of
Credit in full force and effect as and to the extent required under the
preceding subparagraph (c) shall be deemed to be a failure by HEP to maintain
the Buyer Guarantee in full force and effect and, accordingly, shall constitute
an “Event of Default” by HEP under paragraph (15) of Section 7.1A of the PPA;

 

3

--------------------------------------------------------------------------------


 

(e)                                  any failure of the issuer of the Buyer
Letter of Credit to pay HELCO any amount as to which HELCO has a proper claim,
as and when due under such Buyer Letter of Credit, and the further failure of
such issuer, or Buyer (as guarantor under the Buyer Guarantee) to remedy such
non-payment within forty-five (45) days after written demand therefore by HELCO
served upon such issuer (with a copy to Buyer), shall be deemed a failure to pay
HELCO and, accordingly, shall constitute an “Event of Default” by HEP under
paragraph (16) of Section 7.1A of the PPA; and

 

(f)                                    Buyer shall notify or cause HEP to notify
HELCO of any change in the issuer’s bank credit rating under Standard & Poor’s
(S&P) and Moody’s within 30 days of Buyer becoming aware of such change.  In the
event the issuer has not maintained a rating of at least S&P Short-Term Issue
Credit Rating of A-1, S&P Long-Term Issue credit Rating of A-, Moody’s
Short-Term Bank Deposit Rating of P-1 and Moody’s Long-Term Bank Deposit Rating
of A3, HELCO will have the right, but not the obligation, to require Buyer to
secure an equivalent letter of credit with another financial institution
satisfactory to HELCO.

 

3.                                       For so long as the obligation to
maintain the Buyer Letter of Credit is being satisfied, HEP shall be excused
from providing the letter of credit or bond required under paragraph (17) of
Section 7.1A insofar as one of the Events of Default referenced therein has
occurred with respect to Buyer (as guarantor under the Buyer Guarantee) or HEP.

 

4.                                       In consideration of the covenants and
agreements of Buyer and HEP set forth in paragraphs 1 and 2 above, HELCO hereby
(a) consents to the sale of the Interests to Buyer, (b) waives its HELCO Rights,
if any, that may be triggered or otherwise activated as a result of said sale
including any right to receive notice of the intended sale by a certain date,
(c) consents to the replacement of the Black River Guarantees by the Buyer
Guarantee and the Black River Letters of Credit by the Buyer Letter of Credit,
(d) consents to the termination of the Black River Guarantees and the Black
River Letters of Credit upon such replacement and the release of Black River
Energy thereunder, (e) agrees that none of the aforesaid sale of the Interests
to Buyer, or the replacement of the Black River Guarantees and the Black River
Letters of Credit with the Buyer Guarantee and the Buyer Letter of Credit shall
constitute an Event of Default under Section 7.1A of the PPA, and (f) affirms
that no facts currently exist which, with the passage of time or the giving of
notice or both, would give rise to an Event of Default under the PPA.

 

5.                                       The consents to the sale of the
Interests set forth in clause (a) of paragraph 4, and the waiver of HELCO’s
Rights set forth in clause (b) of paragraph 4, shall not authorize, nor be
deemed to authorize, any other or further transfer, sale or assignment of direct
or indirect interests in the Facility, HEP or in any members of HEP, to the
extent any such other or further transfer, sale or assignment would otherwise
trigger HELCO’s Rights or any other HELCO consent rights under the PPA.  The
consents to the

 

4

--------------------------------------------------------------------------------


 

replacement of the Black River Guarantees and the Black River Letters of Credit
by the Buyer Guarantee and the Buyer Letter of Credit and the termination of the
Black River Guarantees and the Black River Letters of Credit and the release of
Black River Energy set forth in clauses (c) and (d) of paragraph 4 shall not be
understood or construed as an agreement to or the basis or justification for the
termination of any other Guarantee or Letter of Credit under the PPA or the
release of any other entity, nor as a waiver of any term, covenant, condition or
provision of the PPA, any other Guarantee under the PPA, or any other instrument
in favor of HELCO or with respect to the Facility, and all rights of HELCO under
the PPA, any other Guarantee under the PPA, or any other instrument in favor of
HELCO or with respect to the Facility are expressly reserved.  The agreements,
waivers and representations with respect to defaults and Events of Default set
forth in clauses (e) and (f) of paragraph 4 shall not be understood or construed
as a waiver of HELCO’s right to require full and complete performance, from and
after the date hereof, of all obligations imposed on “SELLER” under the PPA.

 

6.                                       HELCO acknowledges that Black River
Energy and Buyer will rely upon the undertakings of HELCO set forth in paragraph
4 above, subject to the reservations set forth in paragraph 5 above, in the
future in connection with any rights, obligations and liabilities with respect
to the Interests, the Black River Guarantees, the Buyer Guarantee, the Black
River Letters of Credit, the Buyer Letter of Credit and the PPA.

 

7.                                       Miscellaneous.

 

(a)                                  Definitions.  All capitalized terms used
herein and not defined herein, and which are defined in, or by reference in, the
PPA, as the PPA may be amended from time to time in accordance with its terms,
shall have the meanings specified in the PPA.

 

(b)                                 Entire Agreement.  This Consent and
Agreement, including the Exhibits attached hereto, constitutes the entire
agreement among the parties with respect to the subject matter hereof.

 

(c)                                  Modification.  No modification or waiver of
all or any part of this Consent and Agreement shall be valid unless it is
reduced to writing and signed by the parties.

 

(d)                                 Governing Law and Interpretation. 
Interpretation and performance of this Consent and Agreement shall be in
accordance with, and shall be controlled by, the laws of the State of Hawaii,
other than the laws thereof that would require reference to the laws of any
other jurisdiction.

 

(e)                                  Counterparts.  This Consent and Agreement
may be executed in several counterparts and all such executed counterparts shall
constitute one

 

5

--------------------------------------------------------------------------------


 

agreement, binding on the parties thereto, notwithstanding that all parties may
not be signatories to the original or the same counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Agreement to
be executed by their respective duly authorized officers as of the date first
written above.

 

GREAT POINT POWER HAMAKUA HOLDINGS, LLC,
a Delaware limited liability company

 

HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation

 

 

 

 

 

 

 

 

By

/s/ Jay Ignacio

By

/s/ Daniel R. Revers

 

 

Name: Jay Ignacio

 

Name: Daniel R. Revers

 

 

Its: President

 

Its: President

 

 

 

 

 

 

 

 

 

 

 

By

 

HAMAKUA ENERGY PARTNERS, L.P.,

 

 

Name:

a Hawaii limited partnership

 

 

Its:

 

 

 

 

 

 

 

 

 

 

By

/s/ Mark D. Segel

 

 

 

 

Name: Mark D. Segel

 

 

 

 

Its: President

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

(to Consent and Agreement)

 

GUARANTEE AGREEMENT

 

between

 

GREAT POINT POWER HAMAKUA HOLDINGS, LLC

 

and

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

THIS GUARANTEE AGREEMENT (“Guarantee”) is made this      day of
                       2010 (the “Agreement Date”) by and between HAWAII
ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation (“HELCO”), with principal
offices in Hilo, Hawaii, and GREAT POINT POWER HAMAKUA HOLDINGS, LLC, a Delaware
limited liability company (“Guarantor”), with principal offices in 200 Clarendon
Street, 55th Floor, Boston, Massachusetts.

 

W I T N E S S E T H:

 

WHEREAS, HELCO is a regulated public utility engaged in the business of
generation, transmission and distribution of electric power to customers on the
island of Hawaii, Hawaii; and

 

WHEREAS, United States Power Fund, L.P. (“Fund I”), United States Power Fund II,
L.P., USPF II Institutional Fund L.P., Project Finance Fund III, L.P. and Great
Point Power LLC, a Delaware limited liability company, which is the sole member
of Guarantor, have entered into that certain Purchase and Sale Agreement (the
“Purchase and Sale Agreement”), dated as of December 4, 2009 pursuant to which,
inter alia, Fund I intends to transfer certain indirect membership interests in
Hamakua Energy Partners, L.P., a Hawaii limited partnership (“HEP”) to
Guarantor; and

 

WHEREAS, Fund I is the sole member of USPF Holdings, LLC, which, in turn, is the
sole member of EIF Hamakua, LLC, a Delaware limited liability company, which, in
turn, is the sole member of Black River Energy, LLC, a Delaware limited
liability company (“Black River Energy”); and

 

WHEREAS, Black River Energy owns 50% of the outstanding interests of Hamakua A,
LLC, a Delaware limited liability company (“Hamakua A”), which owns a 98%
limited partner interest in HEP; and 100% of the outstanding interests of (a) BR
Hamakua, LLC, a Hawaii limited liability company (“BR Hamakua”), which owns a 1%
general partner interest in HEP; and (b) BR Landing, LLC, a Delaware limited
liability

 

--------------------------------------------------------------------------------


 

company (“BR Landing”), which owns the remaining (i) 1% general partner interest
in HEP and (ii) 50% interest in Hamakua A; and

 

WHEREAS, HEP is party to that certain Power Purchase Agreement, dated as of
October 22, 1997, by and between HEP and HELCO, as amended (the “PPA”); and

 

WHEREAS, in connection with the transactions contemplated by the Purchase and
Sale Agreement, Black River Energy will transfer all of its outstanding equity
interests in each of Hamakua A, BR Hamakua and BR Landing (collectively, the
“Interests”) to Guarantor; and

 

WHEREAS, Black River Energy has guaranteed HEP’s performance under the PPA
pursuant to two Guarantee Agreements, dated effective May 26, 2004 and July 15,
2004, by and between Black River Energy and HELCO (the “Black River Guarantees”)
and has provided HELCO with two letters of credit dated June 30, 2005 and
June 30, 2006 made in favor of HELCO (the “Black River Letters of Credit”); and

 

WHEREAS, as part of the consideration to them for the sale of the Interests to
Guarantor, Black River Energy would like to obtain from HELCO terminations of
the Black River Guarantees and the Black River Letters of Credit and releases of
Black River Energy thereunder; and

 

WHEREAS, HELCO is willing to acknowledge and consent to such sale, and to
terminate the Black River Guarantees and the Black River Letters of Credit and
release Black River Energy thereunder, all on the terms and conditions set forth
in that certain Consent and Agreement by and among Guarantor, HELCO and HEP
dated on or about the date hereof (the “Consent and Agreement”); and

 

WHEREAS, among the terms and conditions set forth in the Consent and Agreement
is the requirement that Guarantor enter into this Guarantee with HELCO; and

 

WHEREAS, to induce HELCO to enter into the Consent and Agreement, Guarantor is
willing to enter into this Guarantee with HELCO.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby represents, warrants, covenants and agrees with HELCO as
follows:

 

1.             Definitions.  All capitalized terms used herein and not defined
herein, and which are defined in, or by reference in, the PPA, as the PPA may be
amended from time to time in accordance with its terms, shall have the meanings
specified in the PPA.  The term “Buyer Letter of Credit” shall have the meaning
specified in the Consent and Agreement.

 

2

--------------------------------------------------------------------------------


 

2.             Guarantee and Letter of Credit.

 

a.             Subject to the limitations contained in Section 3, Guarantor
hereby guarantees to HELCO the due and punctual payment, as and when due, of all
sums payable by HEP to HELCO as the result of the non-performance of obligations
under the PPA or other events or circumstances during the term of the PPA.  In
no event shall HELCO have recourse against Guarantor in excess of the lesser of
HEP’s payment obligations or the limits set forth in Section 3 below.

 

b.             This Guarantee is a primary and original obligation of Guarantor
and is an absolute, unconditional, continuing and irrevocable guarantee and is
in no way conditioned or contingent upon any attempt to collect payment from or
proceed against HEP except as stated otherwise herein.  This Guarantee shall
remain in full force and effect until the earlier to occur of the following
events: (i) all of HEP’s obligations under the PPA including, without
limitation, any obligations for breach thereof, have been fulfilled, (ii) this
Guarantee has been substituted for in accordance with Section 21.1 of the PPA or
(iii) the termination of the PPA; provided that obligations arising prior to
such termination date shall survive such termination.  Any notice required to be
given by HELCO to HEP under the PPA shall also be given by HELCO to Guarantor
at:

 

ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attention:  Jake Erhard

Telephone:  (617) 531-6308

 

With a copy, which shall not constitute notice, to:

 

ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attention:  John Tisdale

Telephone:  (617) 531-6316

 

(or such other address as Guarantor may designate in writing to HELCO).
Guarantor shall have the same opportunity to cure defaults by HEP under the PPA
as HEP shall have; provided, however, that no time period provided in the PPA
for cure shall be extended or start anew by virtue of this sentence.

 

c.             In the event that the PPA shall be terminated as a result of the
rejection or disaffirmance thereof by any trustee, receiver or liquidating
agency of HEP or any of its properties, in any assignment for the benefit of
creditors or any

 

3

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar proceeding, Guarantor’s obligations
hereunder shall continue to the same extent as if such PPA had not been so
rejected or disaffirmed.  Guarantor shall, and does hereby waive all rights and
benefits which might relieve, in whole or in part, Guarantor from the
performance of its duties and obligations hereunder by reason of any such
proceeding, and Guarantor agrees that, subject to the limits set forth herein,
it shall be liable for all sums and obligations guaranteed by this Guarantee
without regard to any modification, limitation or discharge of the liability of
HEP that may result from any such proceeding.

 

d.             As a material obligation of Guarantor under this Guarantee,
Guarantor shall, from the date first written above through the thirtieth (30th)
day following the period this Guarantee is to remain in full force and effect
pursuant to the second sentence of Section 2(b) hereof, maintain or cause to be
maintained in full force and effect the Buyer Letter of Credit, and shall, no
later than thirty (30) days prior to the expiration of the term of any Buyer
Letter of Credit then in effect, cause either (i) the issuer of the then current
Buyer Letter of Credit or (ii) a new issuer of a replacement Buyer Letter of
Credit to notify HELCO that it intends to replace such Buyer Letter of Credit
with a newly issued Buyer Letter of Credit, and any failure to maintain the
Buyer Letter of Credit in full force and effect or provide notice of a
replacement Buyer Letter of Credit as aforesaid, shall constitute grounds for
HELCO to draw down the full amount of the Buyer Letter of Credit regardless of
whether or not HELCO would otherwise then be entitled to demand payment from HEP
under the PPA or from Guarantor under this Guarantee, provided Guarantor shall
not be in default of such notice requirement (and HELCO shall not be entitled to
draw down the full amount of the Buyer Letter of Credit) if Guarantor has
delivered a replacement Buyer Letter of Credit by such thirtieth (30th) day or
has caused the expiration date of such Buyer Letter of Credit to be extended for
an additional year.  Any such amounts drawn on the Buyer Letter of Credit
pursuant to this subparagraph (d) shall be (i) held by HELCO as security for
Guarantor’s performance of its obligation to maintain and replace the Buyer
Letter of Credit as aforesaid, until such time as a new Buyer Letter of Credit
is issued and delivered to HELCO, and (ii) upon the issuance and delivery of a
new Buyer Letter of Credit as aforesaid, paid over to Guarantor or its designee
without interest.

 

3.             Guarantee Limits.  Guarantor’s obligations under Section 2(a) of
this Guarantee in the aggregate shall be limited to the amounts shown below with
respect to sums as payable by HEP to HELCO pursuant to the PPA as the result of
events or circumstances during the period shown opposite such amounts:

 

4

--------------------------------------------------------------------------------


 

Period

 

Amount

 

 

 

 

 

From the Agreement Date to the End of Term

 

$

3,000,000

 

 

4.             Generally.  Guarantor shall not be liable under Section 2 of this
Guarantee to any extent greater than 100% of the liability it would have
incurred if it had been the contracting party (in place of HEP) under the PPA,
and all the representations and warranties made by Guarantor in Section 5 hereof
in respect of this Guarantee were true in respect of the PPA as well as the
Guarantee and notwithstanding any bankruptcy or insolvency of the HEP.  In
addition, Guarantor shall have no obligation under Section 2(a) of this
Guarantee for any claim for payment, performance or otherwise attributable to
events or circumstances during the period prior to the Agreement Date, not
asserted by HELCO in writing within one hundred eighty (180) days after the
Agreement Date.

 

5.             Representations and Warranties.  Guarantor represents and
warrants as follows:

 

a.             Guarantor has full power, authority and legal right to execute
and deliver and perform its obligations under this Guarantee.  This Guarantee
has been duly executed and delivered by Guarantor and constitutes a legal, valid
and binding obligation of Guarantor, enforceable in accordance with its terms,
except to the extent that such enforcement may be limited by any bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting generally the
enforcement of creditors’ rights from time to time in effect and general
principles of equity.

 

b.             No consent, authorization or approval of, or filing with, any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or has been required
in respect of Guarantor in connection with the execution, delivery or
performance by Guarantor of this Guarantee, or the compliance by Guarantor with
any of the remedies and provisions hereof.

 

c.             The execution and delivery of, and performance by Guarantor of
its obligations under this Guarantee will not result in a violation of, or be in
conflict with, any provision of the articles of organization or the operating
agreement of Guarantor, or result in a violation of, or be in conflict with, or
constitute a default or any event which would, with notice or lapse of time, or
both, become a default under, any mortgage, indenture, contract, agreement or
other instrument to which Guarantor is a party or by which it or its property is
bound, or result in a violation of, or be in conflict with, or result in a
breach of any term or provision of any judgment, order, decree or award of any
court, arbitrator or governmental or public instrumentality binding upon
Guarantor or its property, which individually

 

5

--------------------------------------------------------------------------------


 

or in the aggregate would materially adversely affect Guarantor’s ability to
perform its obligations under this Guarantee.

 

d.             Guarantor is not in default, and no conditions exist which, with
notice or lapse of time, or both, would constitute a default by Guarantor under
any mortgage, loan agreement, deed or trust, indenture or other agreement with
respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign ,which individually or in the aggregate would materially adversely
affect Guarantor’s ability to perform its obligations under this Guarantee.

 

e.             There is no action, suit, proceeding, inquiry or investigation,
at law or in equity, or before or by any court, public board or body, pending
against Guarantor, or of which Guarantor has otherwise received official notice,
or which to the knowledge of Guarantor is threatened against Guarantor, wherein
an adverse decision, ruling or finding would have a material adverse effect on
the Guarantor’s financial position or its ability to perform its obligations
under this Guarantee.

 

f.              All agreements, representations and warranties contained herein
or made in writing by or on behalf of Guarantor in connection with the
transaction contemplated hereby shall survive the execution and delivery of this
Guarantee.

 

6.             Notice.  Guarantor shall give written notice to HELCO and HEP
within ten (10) days after (i) the occurrence of any event or circumstance that
results in any of the representations and warranties made by Guarantor in
Section 5 ceasing to be accurate, or (ii) the occurrence, with respect to
Guarantor, of any of the events specified in paragraphs (10) or (11) of
Section 7.1A of the PPA as constituting an Event of Default upon the occurrence
thereof with respect to HEP.  Such notice shall describe, with reasonable
particularity, the event or circumstances that has caused such result and shall
specify the effect thereof on all representations and warranties of Guarantor
that are affected thereby.

 

7.             Miscellaneous.

 

a.             Severability.  If any term or provision of this Guarantee or the
application thereof to any person, entity or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Guarantee, or the application of
such term or provision to persons, entities or circumstances other than those as
to which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Guarantee shall be valid and enforceable to the
fullest extent permitted by law.

 

6

--------------------------------------------------------------------------------


 

b.             No Waiver.  Except as specifically provided otherwise herein, the
failure of either party to enforce at any time any of the provisions of this
Guarantee, or to require at anytime performance by the other party of any of the
provisions thereof, shall in no way be construed to be a waiver of such
provision, nor in any way to affect the validity of this Guarantee or any part
hereof, or the right of such party thereafter to enforce every such provision.

 

c.             Modification.  No modification or waiver of all or any part of
this Guarantee shall be valid unless it is reduced to writing and signed by both
parties.

 

d.             Governing Law and Interpretation.  Interpretation and performance
of this Guarantee shall be in accordance with, and shall be controlled by, the
laws of the State of Hawaii, other than the laws thereof that would require
reference to the laws of any other jurisdiction.

 

e.             Counterparts.  This Guarantee may be executed in several
counterparts and all such executed counterparts shall constitute one agreement,
binding on both parties thereto, notwithstanding that both parties may not be
signatories to the original or the same counterpart.

 

f.              Successors and Assigns.  This Guarantee shall be binding upon
Guarantor and its successors and assigns and all persons claiming under or
through Guarantor or any such successor or assigns, and shall inure to the
benefit of, and be enforceable by, HELCO.

 

g.             Consolidation.  In the event that HELCO brings an action to
enforce this Guarantee during the pendency of any proceeding (arbitration or
otherwise) between HELCO and HEP, Guarantor shall have the option to join such
enforcement action with any such pending proceeding. Moreover, Guarantor shall
have the option to join any such proceeding first brought against Guarantor with
any subsequent proceeding brought against HEP. In each of the cases described
above, such joinder option shall extend until such time as a final judgment is
rendered in the relevant proceeding.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HELCO and Guarantor have caused this Guarantee to be
executed by their respective duly authorized officers as of the date first above
written.

 

 

HELCO:

 

GUARANTOR:

 

 

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

GREAT POINT POWER HAMAKUA HOLDINGS, LLC

 

 

 

 

 

 

By

 

 

By

 

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

(to Consent and Agreement)

 

 

[Date]

 

Irrevocable Standby Letter of Credit No. [              ]

 

Beneficiary:

 

Hawaii Electric Light Company, Inc.

P.O. Box. 1027

Hilo, Hawaii 96720-1027

Attention: Financial Vice President

 

Ladies and Gentlemen:

 

At the request of ArcLight Energy Partners Fund IV, L.P., we, Citibank, N.A.,
c/o Citicorp North America, Inc., 3800 Citibank Center, Building B, 3rd Floor,
Tampa, Florida 33610, Attn: US Standby Unit, Telex: 669720, Facsimile (813)
604-7187 (the Bank), hereby establish this Irrevocable Standby Letter of Credit
No.                   (this Letter of Credit) in your favor for the account of
ArcLight Energy Partners Fund IV, L.P., 200 Clarendon Street, 55th Floor,
Boston, MA 02117 (the Account Party), in the amount of three million dollars
($3,000,000.00) (the Stated Amount).

 

As used in this Letter of Credit, Dollars and $ mean the lawful currency of the
United States of America.

 

This Letter of Credit is valid and effective immediately and, on and after the
date hereof, drawings may be made by you from time to time by presentation of
your signed certificate in the form of Exhibit A attached hereto (the Draft
Certificate).

 

In addition, presentation of such Draft Certificate may also be made by fax
transmission to (813-604-7187), or such other fax number identified by Citibank,
N.A. in a written notice to you.  To the extent a presentation is made by fax
transmission, you must (i) provide telephone notification thereof to Citibank,
N.A. 866-498-8670 OR 866-498-6754 prior to or simultaneously with the sending of
such fax transmission and (ii) send the original of such Draft Certificate by
overnight courier to our Servicer, Citicorp North America, Inc., 3800 Citibank
Center, Building B 3rd Floor, Tampa, Fl 33610.  Provided, however, that
Citibank, N.A.’s receipt of such telephone notice or original documents shall
not be a condition to payment of the Stated Amount.

 

Items delivered by facsimile transmission shall be deemed to be the equivalent
of originals of such items for all purposes this Letter of Credit.  Without
limiting the generality of the foregoing, a facsimile of this Letter of Credit
shall serve as the operative instrument until receipt by the Beneficiary of the
original document.

 

--------------------------------------------------------------------------------


 

We hereby agree to honor each drawing hereunder made in compliance with this
Letter of Credit.  In the case of a draw meeting the requirements of the
preceding sentence, such draw shall be honored by wire transfer in immediately
available funds in the amount specified in the Draft Certificate delivered to
the Bank in connection with such drawing to your account number as specified in
the signed Draft Certificate.  If such drawings are presented by you on a
Business Day at or before 10:00 AM (our local time in Tampa, Florida), such
payment will be made not later than the close of business on the date of such
drawing, drawings presented after 10:00 AM will be paid on the next Business
Day.

 

This Letter of Credit is effective immediately, and expires on the first to
occur of (a) April 30, 2011, (b) the date on which drawings hereunder total the
Stated Amount of this Letter of Credit, or (c) the surrender to the Bank by you
of the original of this Letter of Credit, along with the original(s) of any
amendment(s) hereto, for cancellation together with your written consent to such
cancellation.  The earliest to occur of the dates described in the previous
sentence shall constitute the Letter of Credit Expiration Date.

 

Subject to the provisions herein, we hereby authorize you to make drawings
hereunder in an aggregate amount not in excess of the Stated Amount from the
date hereof through our close of business on the Letter of Credit Expiration
Date.  Upon payment of drawings in an aggregate amount equal to the Stated
Amount of this Letter of Credit, we shall be fully discharged of our obligation
under this Letter of Credit and we shall not thereafter be obligated to make any
further payments under this Letter of Credit.

 

Communications with respect to this Letter of Credit, including, without
limitation, the delivery of the Draft Certificate, shall be in writing and shall
be addressed to you at the address set forth above and to us at Citibank, N.A.,
c/o Citicorp North America, Inc., at the address set forth above, and presented
to us by delivery in person or facsimile transmission at such address, provided
in this Letter of Credit.

 

As used herein a Business Day shall mean any day other than a Saturday, Sunday
or a day on which banks are required or authorized to close in the State of New
York.

 

This Letter of Credit is transferable by the Beneficiary in its entirety (but
not in part) to any transferee whom HELCO may certify is a lending institution
or representative of lending institutions providing debt finance to HELCO.  No
transfer hereof shall be effective until:

 

A.                                   An executed transfer request in the form of
Exhibit “B” attached hereto is filed with us; and

 

B.                                     The original of this Letter of Credit,
along with the original(s) of any amendment(s) hereto, is/are returned to us for
our endorsement thereon of any transfer effected.

 

Partial drawings are permitted.

 

--------------------------------------------------------------------------------


 

This Letter of Credit, except as otherwise expressly stated herein, is subject
to the International Standby Practices, International Chamber of Commerce
Publication No. 590 (ISP98) and as to matters not governed by ISP98, the Laws of
the State of New York, including, without limitation, the Uniform Commercial
Code as in effect in the State of New York, will control.

 

This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred herein, except for Exhibit “A”
and Exhibit “B” hereto and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except as set forth
above.

 

 

Very truly yours,

 

Citibank, N.A.

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Our Ref. No.                 

 

EXHIBIT “A”

 

[Beneficiary Letterhead]

 

DRAWN UNDER CITIBANK, N.A.

LETTER OF CREDIT NO.                  

 

                                           , 20       

 

Citibank, N.A.

c/o Citicorp North America, Inc.

3800 Citibank Center

Building B, 3rd Floor

Tampa, Florida 33610

Attn: US Standby Unit

 

The undersigned, duly authorized officer of [                          ] (the
Beneficiary), hereby certifies to Citibank, N.A. (the Issuing Bank), with
reference to the Irrevocable Letter of Credit No.            (the Letter of
Credit) issued by the Issuing Bank in favor of the Beneficiary (any capitalized
term used herein and not defined shall have its respective meaning as set forth
in the Letter of Credit) that:

 

Use the following for Drawings:

 

1.             The Beneficiary is making a drawing under the Letter of Credit in
the amount of [          ] Dollars (US$                  ) (the Drawing Amount).

 

2.             The Drawing Amount hereunder does not exceed the Stated Amount
reduced by all payments of any previous drawings under the Letter of Credit.

 

3.             As of the date of this certificate, an event has occurred which
entitles HELCO to draw on the Letter of Credit. This statement is a demand for
payment under the Letter of Credit.

 

4.             A copy of written notification from HELCO to the Account Party
stating that (i) an event has occurred which entitles HELCO to draw on the
Letter of Credit and (ii) HELCO intends to make demand for payment under the
Letter of Credit by presenting the required statement purportedly signed by the
Financial Vice President of HELCO, is attached to this certificate as Attachment
1.

 

5.             You are hereby directed to make payment of the requested Drawing
Amount to [Name of Bank]. at [                          ] ABA
No. [                            ] for further credit to Account
No. [                ] Re: [                            ] Attention:
[                        ].]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this certificate
as of the        day of                   , 20    .

 

 

[BENEFICIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO EXHIBIT “A”

 

Copy of Written Notification from HELCO to ArcLight Energy Partners Fund IV,
L.P.

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

FULL TRANSFER OF LETTER OF CREDIT

 

Citibank, N.A.

c/o Citicorp North America, Inc.

3800 Citibank Center

Building B, 3rd Floor

Tampa, Florida 33610

Attn:  US Standby Unit

 

Re:          Irrevocable Transferable Standby Letter of Credit
No. [            ]

 

Ladies and Gentlemen:

 

For value received, the undersigned beneficiary (the Beneficiary) hereby
irrevocably transfers to:

 

 

 

 

 

[Name of Transferee]

 

 

 

 

 

 

[Address]

 

 

all rights of the undersigned Beneficiary to draw under the above-captioned
Letter of Credit (the Letter of Credit).

 

By this transfer, all rights of the undersigned Beneficiary in the Letter of
Credit are transferred to the transferee and the transferee shall hereafter have
the sole rights as Beneficiary thereof; provided that no rights shall be deemed
to have been transferred to the transferee until such transfer complies with the
requirements of the Letter of Credit pertaining to such transfers.  All
amendments to the Letter of Credit are to be consented to by the transferee
without necessity of any consent of or notice to the undersigned.

 

The Letter of Credit together with any amendments (if any) is returned herewith
and in accordance therewith we ask that this transfer be effective and that you
transfer the Letter of Credit to our transferee or that, if so requested by the
transferee, you issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Letter of Credit.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Authorized Signature

 

 

1

--------------------------------------------------------------------------------


 

SIGNATURE GUARANTEED

 

The Beneficiary’s signature(s) with

 

title(s) conforms with that on file

 

with us and such is/are authorized

 

for the execution of this instrument.

 

 

 

 

 

(Name of Bank)

 

 

 

(Bank Address)

 

 

 

(City, State, Zip Code)

 

 

 

(Telephone Number)

 

 

 

(Authorized Name and Title)

 

 

 

(Authorized Signature)

 

 

 

 

2

--------------------------------------------------------------------------------